Citation Nr: 0326885	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the Mental Health Hospital in 
Salisbury, North Carolina, for any 
psychiatric treatment.  (The veteran has 
not provided either dates or an address 
for the claimed treatment from this 
facility.  If dates are needed, please 
request the veteran to provide the dates 
of treatment.)

2.  Obtain the veteran's medical records 
from the Catawba Mental Health Hospital, 
for any psychiatric treatment.  (The 
veteran has not provided either dates or 
an address for the claimed treatment from 
this facility.  If dates are needed, 
please request the veteran to provide the 
dates of treatment.)

3.  Obtain the veteran's medical records 
from Dr. Young, for any psychiatric 
treatment.  (The veteran has not provided 
either specific dates or an address for 
the claimed treatment from this health 
care provider.  If dates are needed, 
please request the veteran to provide the 
dates of treatment.)

4.  To the extent possible, bbtain the 
veteran's medical records from Chester 
County Hospital, for any psychiatric 
treatment from 1959 to 1960.  (The 
veteran has not provided either specific 
dates or an address for the claimed 
treatment from this facility.  If dates 
are needed, please request the veteran to 
provide the dates of treatment.)
5.  Obtain the veteran's medical records 
from Crafts Farrow, for all treatment 
from 1980 to 1990.

6.  After completing the aforementioned 
actions, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the etiology and date of onset of his 
current psychiatric disorder(s).  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his psychiatric 
difficulties, especially the problems he 
claims to have experienced during his 
military service.  The examiner should 
identify all current psychiatric 
pathology and describe the nature and 
progress of any pathology that has been 
identified, taking into account findings 
set forth in the April 1, 1954 
examination report; the April 30, 1954 
examination report; the September 1976 VA 
examination; and the April 2002 VA 
examination report.  

The examiner should express an opinion as 
to whether it is as likely as not that 
any extant mental disorder began during, 
or was caused by, service.  If a mental 
disorder preexisted service, the examiner 
should provide an opinion as to whether 
this disorder underwent a permanent 
increase in severity beyond the natural 
progress of that disease.  The examiner 
is specifically requested to address the 
apparent contradiction of (1) the June 
1954 decision of the medical board to 
discharge the veteran from active duty 
due to congenital encephalopathy, 
existing prior to service and not 
aggravated therein, and (2) the VA 
examiner's April 2002 conclusion that the 
veteran's unspecified psychiatric 
disorder began during service.  The 
examiner should identify the information 
on which he or she based his or her 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative  should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





